Citation Nr: 0427481	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-21 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for left knee 
instability, which is currently 20 percent disabling.  

2.  Entitlement to an increased rating for left knee 
degenerative joint disease, which is currently 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and spouse 

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran had active service from February 1985 to May 1985 
and from October 1985 to April 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Offices (RO). 

In May 2004, a hearing was held before the undersigned Acting 
Veterans Law Judge, who was designated by the Chairman of the 
Board to conduct the hearing pursuant to 38 U.S.C.A. § 
7101(c) (West 2002).  A transcript of the hearing testimony 
is associated with the claim file.


FINDINGS OF FACT

1.  Left knee instability is manifested by lateral 
subluxation, weakness and fatigue, more nearly approximating 
severe instability. 

2.  Left knee degenerative joint disease is manifested by 
pain, functional loss due to pain, effusion, joint line 
tenderness, traumatic arthritis with crepitus, and limitation 
of flexion, more nearly approximating the maximum criteria 
based on limitation of flexion.    


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for left knee 
instability have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2003).

2.  The criteria for a 30 percent rating for left knee 
degenerative joint disease have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the veteran 
pre-RO-adjudication, VCAA notice in December 2001.  The RO 
notified the veteran no additional evidence was needed as the 
RO had obtained VA records and private medical records 
identified by the veteran to substantiate his claim and had 
provided the veteran a VA examination. The claim was 
thereafter adjudicated in a February 2002 rating decision.  
The veteran was provided additional VCAA notice in the 
September 2002 statement of the case in December 2002 that 
contained notice of 38 C.F.R. § 3.159, including the 
provisions describing the evidence the veteran should obtain, 
the evidence that VA would obtain, and that he should provide 
any evidence in his possession that pertained to the claim. 

For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice)

Also as to content, that is, the 30 days to respond, 
contained in 38 C.F.R. § 3.159.  Under 38 U.S.C.A. 
§ 5103(b)(3) (West 2002 & Supp. 2004), the Secretary of VA 
may make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory 
one-year period. 

Any defect with respect to the sequence of the VCAA notice 
did not prejudiced the veteran's claim because the veteran 
had adequate notice of need to submit evidence and the 
opportunity to submit such evidence and the evidence needed 
to substantiate the claim.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

Duty to Assist 

As the veteran has not identified additional evidence and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  38 U.S.C.A. § 5103A.



Procedural Background

Historically, in a May 1993 rating decision, the RO granted 
service connection for a left knee disability and assigned a 
noncompensable evaluation, effective in April 1992.  In a 
July 1995 rating decision, the RO increased the rating to 20 
percent for subluxation, effective in February 1995.  In a 
May 1999 rating decision, the RO granted a separate rating 
for degenerative joint disease and assigned a 10 percent 
disabling, effective in July 1998.

The veteran filed his current claim for an increase in 
December 2001.  His application included a request for a 
temporary total evaluation as a result of his left knee 
surgery, which required convalescence.  In the February 2002 
rating decision, the RO granted a temporary 100 percent 
rating for the period from October 4, 2001, to March 1, 2002, 
based on surgical treatment, requiring convalescence.  In a 
May 2003 rating decision, the RO increased the rating for 
degenerative joint disease of the left knee to 20 percent, 
effective March 1, 2002.  The issues as framed on the first 
page of this decision reflect the current ratings for the 
left knee disability. 

Factual background

Records of N.H.S., M.D., show that, in September 2000, 
arthroscopic surgery revealed a meniscus tear and a highly 
complex, down to the bone, full-thickness medial femoral 
condyle cartilage lesion on the weight bearing portion of the 
medial femoral condyle. The procedures performed were a 
chondroplasty of the surface of the medial femoral condyle, a 
partial medial meniscectomy, and debridement of the loose 
bodies in the lateral knee compartment. 

A second chondroplasty was done in October 2001 by D.E.B., 
M.D.  After the procedure, it was determined that the veteran 
was a candidate for a cartilage reconstruction with a 
carticel transplant.  The chondrocyte implant was done in 
November 2001. 



On VA examination in September 2002, the veteran reported 
locking, catching, giving way, and effusion, as well as 
morning stiffness.  He also reported daily flare-ups with 
weight bearing with heavy activity.  He used a cane as well 
as a walker at times.  Physical examination of the left knee 
revealed strength of 5/5, 1+ Lachman's and anterior drawer 
tests, and positive McMurray's at the medial joint line.  
Trace effusion was noted and grind test was negative.  Range 
of motion was from 0 to 135 degrees.  X-rays revealed medial 
compartmental degenerative changes and trace effusion with no 
significant osteophyte production.  The diagnoses were post-
traumatic degenerative arthritis and status post-surgical 
interventions, including the chondrocyte transplantation, all 
of which did not alleviate the veteran's symptoms.

At an informal hearing in January 2003 with a Decision Review 
Officer (DRO) from the RO, the veteran reported that the 
cartilage implant failed, and he has a large cartilage 
defect.  He related that after 11:00 a.m. range of motion of 
the left knee was less than 90 degrees and he cannot kneel.  
He also reported that he must wear a knee brace at all times 
to prevent the knee from giving out, but the knee gives out 
even with the brace.  

On VA examination in March 2003, the veteran reported 
continued swelling and instability and that he wore a brace 
that improved his function.  He indicated that he used s a 
cane on bad days and he is able to perform a civil service 
desk job with significant discomfort.  He also reported that 
his knee severely limits his lifestyle because he cannot play 
with his kids or perform activities he once enjoyed.  
Physical examination revealed significant atrophy of the 
thigh and calf compared to the right side.  There was 1+ 
effusion and flexion was from 0 to 90 degrees.  There was 
tenderness to palpation along the medial joint line, as well 
as positive grind and lateral subluxation, and there is 
traumatic arthritis.  There was no erythema or warmth.  
Strength was 5/5.  X-rays revealed a significant valgus 
alignment, medial joint space narrowing, as well as, 
subchondral sclerosis on the medial tibial plateau.  There 
were osteophytes on the medial femoral condyle and a visible 
defect in the condyle.  Early osteoarthritis changes were 
noted under the patella.  The diagnosis was severe traumatic 
arthritis, primarily in the medial joint space, as well as in 
the patellofemoral joint.
At the Board hearing, the veteran testified that, formerly, 
he worked as an environmental protection specialist and a 
skilled response team leader, but recently moved to a lateral 
position of installation safety officer at a Ft. Lee, 
Virginia.  The veteran related that his left knee disability 
rendered it difficult for him to perform the duties of his 
former position, especially when he had to respond to spills 
and move heavy metal containers such as 50-gallon drums.  He 
related the difficulty he encountered trying to walk on 
uneven terrain and how his left knee would cause him to fall.  
He would require help in getting up or have someone bring him 
his cane.  The veteran described how, when he arrives home at 
the end of a workday, he must sit down and take pain 
medicine.  He cannot perform any work around his home, to 
include bathing his children.  His wife formerly worked at 
night but had to cease working because he is unable to help 
care for their four young children, the oldest of which is 11 
years of age.  The veteran described the transplant as a 
total failure, as he has constant pain, and VA care providers 
have informed him there is nothing to be done, other than 
physical therapy and analgesics.  The veteran also related 
that VA care providers have ruled out any type joint 
replacement, because at 38 years of age, he would require 
constant replacement of the hardware.

The veteran's wife, who is a trained emergency medical 
technician, related how the veteran awakens at night crying 
in excruciating pain, and how they are having to move their 
bedroom downstairs so the veteran does not have to negotiate 
stairs.  She described how the veteran must use either his 
cane, a walker, a shopping cart, or a motorized cart, when 
they go out.  She also related that they must hire someone to 
help with their children when she performs her Reserve 
drills, as the veteran is unable to care for the children in 
her absence.

The veteran's representative argued for extra-schedular 
consideration in addition to an increase under the regular 
rating criteria.

Analysis

Disability ratings are determined by the use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  

Ratings are based on functional impairment that impact a 
veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10.  Further, with regards to the musculoskeletal system, 
disability evaluations are based on the functional loss of 
the joint or part involved.  Specifically, the inability due 
to injury of the damaged part to perform the normal working 
movements of the body with normal excursion, strength, speed, 
and endurance.  38 C.F.R. § 4.40.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

As set forth above, the veteran's left knee disability 
currently is rated under two separate diagnostic codes.  
Instability is currently rated as 20 percent disabling under 
DC 5257 and degenerative joint disease is evaluated at 20 
percent disabling under DC 5010.  

The criteria for the next higher and maximum schedular 
rating, 30 percent, for instability under DC 5257 is severe 
subluxation or lateral instability.  In this case, the 
veteran has had three surgical procedures over a 13-month 
period and he still suffers from lateral subluxation with 
evidence of atrophy of the thigh.  The Board finds that 
ongoing instability, requiring the use of a brace and a cane, 
more nearly approximates the criteria of severe instability, 
warranting a 30 percent rating.  
As for degenerative joint disease or arthritis of the left 
knee, arthritis established by X-ray, is rated under the 
criteria for degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis is rated under DC 5003.  DC 
5003 provides that degenerative arthritis established by X-
ray is rated on the basis of limitation of motion under the 
appropriate DCs for the joint involved.  

Under limitation of motion, the criteria for the next higher 
rating for limitation of flexion of the knee, 30 percent, is 
flexion limited to 10 degrees.  For limitation of extension 
of the knee, the criteria for the next higher rating, 30 
percent, is extension limited to 20 degrees.  

As noted on the VA examinations and by the veteran's 
testimony there is no limitation of extension.  As for 
flexion, flexion has decreased from 0 to 135 degrees to 7 to 
90 degrees.  Considering the diagnosis of severe traumatic 
arthritis, established by X-ray findings, the veteran's 
testimony of constant pain that interferes with employment, 
the failed cartilage reconstruction on the weight bearing 
portion of the medial femoral condyle with significant 
crepitus, and the functional loss due to pain on use, the 
Board finds that under 38 C.F.R. §§ 4.40, 4. 45, and 4.59, 
the symptomatology more nearly approximates the criteria for 
the highest rating under limitation of flexion, that is, a 30 
percent rating. 

As for an extraschedular rating, the governing norm is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
In the veteran's case, the Board finds no reason to refer 
this case for an extraschedular rating because the regular 
schedular standards have not been rendered impractical.  

                                                                                              
(Continued on next page)


ORDER

A rating of 30 percent for left knee instability is granted, 
subject to the law and regulations, governing the award of a 
monetary benefit. 

A rating of 30 percent for left knee degenerative joint 
disease is granted, subject to the law and regulations, 
governing the award of a monetary benefit.



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



